DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/335,006, last communication received on 05/31/2021. Claims 1-14 are pending; claims 8-14 are allowed; claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a control node that sets one bare metal node of at least two bare metal nodes as a main bare metal node, and sets remaining bare metal nodes of the at least two bare metal nodes as a backup bare metal node, the main bare metal node and the backup bare metal node installing an operating system image file” (emphasis added). However the instant claim creates confusion as the claim mix device/apparatus and method limitations and the boundaries of the claim are unclear. Examiner respectfully suggest to amend the claim as, for example,  “setting, by a control node, one bare metal node of at least two bare metal nodes as a main bare metal node, and sets remaining bare metal nodes of the at least two bare metal nodes as a backup bare metal node, the main bare metal node and the backup bare metal node installing an operating system image file; controlling, by the control node, the main bare metal node to turn on a power supply of the main bare metal node, to make the main bare metal node activate the operating system image file, and communicating with the main bare metal node by a business network, wherein the control node that communicates with the main bare metal node and the backup bare metal node by a power control network…”
Dependent claims 2-7 have the limitation from claim 1 and do not remedy the deficiency. Claims 2-7 are rejected under same rationale.
Furthermore, claims 3-7 have similar deficiency. For example, the method comprising “the Ironic conductor service” in claim 3, the method comprising “the DHCP agent service” in claims 4-5, the method comprising “the control node” in claims 6-7. Claims 3-7 create confusion as the claims mix device/apparatus and method limitations and the boundaries of the claims are unclear.

Allowable Subject Matter
Claims 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art references on record do not discloses “control the control node to communicate with the main bare metal node and the backup bare metal node by a power control network, and control the main bare metal node to turn on a power supply of the main bare metal node, to make the main bare metal node activate the operating system image file, and communicate with the main bare metal node by a business network; control the control node to receive status information of the main bare metal node sent by the main bare metal node, and determine that the main bare metal node is working abnormally when failing to receive the status information; and control the control node to switch off the power supply of the main bare metal node when determining that the main bare metal node is operating abnormally, and turn on the power supply of the backup bare metal node to make the backup bare metal node activate the operating system image file.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        1/28/2022